Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner has considered the information disclosure statement filed on 2/27/19, 10/17/19 and 3/5/20. 

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1recites “at least one high Re retardation film is included between the observation surface … reflection plate” and then recites “a first high Re-retardation film is included as the high Re retardation film observation surface and the mold resin layers”. The claim references at least one film and then more than one film at the same time. Claims 4-6 also reference at least one film and then more than one film at the same time. Thus, claims 1 and 4-6 is unclear and indefinite.   
Claims 2, 3 and 9-19 inherit their indefiniteness from claim1 from which it depends. 
Claims 7 and 8 inherit their indefiniteness from claim1 from which it depends. 
Claim 1-19 will be examined as best understood by the Examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	 
Claim 1-12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watano et al (20160091756) in view of Sekiguchi et al (US20160048057).
Regarding claim 1, Watano et al teaches a half mirror (paragraph 65 and 148- in windshield for HUD) comprising in order (see figure 5):
an observation surface (viewing surface); 
a molded resin layer (intermediate film sheet-paragraph 162,158); and 
a polarization reflection plate (CLC/ RGB- layers between two resin layers – paragraphs 163 and168),
wherein at least one high-Re retardation film (retarder) is included between the observation surface (viewing surface) and the polarization reflection plate (CLC/RGB), and a total front phase difference of the high-Re retardation film (retarder) is 3,000 nm or greater (330nm- paragraph 121,163), and
a first high-Re retardation film (retarder) is included as the high-Re retardation film between the observation surface (viewing surface) and the molded resin layer (intermediate film sheet).
3,000 nm or greater. 
	To display an image using a LCD display with high Re-retardation film, Sekiguchi teaches a display with reflective polarizers comprising in order: an observation surface (viewing side or 15); a molded resin layer (11 or 1; paragraphs 233, 266, 267, 298); and a polarization reflection plate (3 or 33), wherein at least one high-Re retardation film(1 or 31) is included between the observation surface(viewing surface or 15) and the polarization reflection plate (3 or 33), and a total front phase difference of the high-Re retardation film is 3,000 nm or greater (paragraphs 83,92,116,233), and a first high-Re retardation film (1) is included as the high-Re retardation film between the observation surface (viewing surface or 15) and the molded resin layer (11). Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature to help to prevent color unevenness in the displayed image. 
Regarding claim 2, Watano et al. teaches the half mirror according to claim 1, wherein a front phase difference distribution of the molded resin layer is 100nm or greater (10 nm- paragraph 124).  Watano-Sekiguchi combination fails to specifically disclose front phase difference distribution of the molded resin layer is 100nm or greater. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide a range of phase distribution values for the display to help prevent distortion. Additionally, it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.	
Regarding claim 3, Watano et al teaches the front phase difference of the high-Re retardation film is 330nm. Sekiguchi further teaches the half mirror according to claim 1 wherein a total front phase difference of the high-Re retardation film is 
Regarding claim 4, Watano teaches the front phase difference of the high-Re retardation film is 330nm. Sekiguchi further teaches the half mirror according to claim 1, wherein a front phase difference of the first high-Re retardation film (1) is 3,000 nm or greater (paragraphs 116,87). Again it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature to help to prevent color unevenness in the displayed image, and it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 5, Watano teaches he half mirror according to claim 1, wherein only the first high-Re retardation film is included as the high-Re retardation film (Watano only has a single layer retarder ). Sekiguchi teaches using a single or multilayer high retardation film (paragraph 92). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a single or multiple high Re-retardation film in the display device as design parameter since the thickness of the layers, retardation, polarization directions, layer placement and illumination are interdependent to ensure light output image is clear with evenness of color.
Regarding claims 6, Sekiguchi further teaches the half mirror according to claim 1, wherein as the high-Re retardation film (1 ), a second high-Re retardation film is further included between the molded resin layer (11) and the polarization reflection a second high-Re retardation film is further included between the molded resin layer and the polarization reflection plate.  However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a single or multiple high Re-retardation film in the display device as design parameter since multiple high Re-retardation films are taught in the art; and the thickness of the layers, retardation, polarization directions, layer placement and illumination are interdependent design parameters configured to ensure light output image is clear with evenness of color. 
Regarding claim 7, Watano-Sekiguchi combination teaches including more than one high Re retardation film. Watano also teaches adjusting the slow axis direction along with the phase difference of the retardation layer to provide a clear image (paragraph 178).  Although, Watano-Sekiguchi fails to specifically disclose wherein a slow axis direction of the first high Re retardation film is the same as slow axis of the second high Re-retardation film, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature as a design parameter to prevent image distortion and color unevenness.
Regarding claim 8, As discussed in claim 6,  Sekiguchi further teaches the half mirror according to claim 1, wherein as the high-Re retardation film (1 ), a second high-Re retardation film is further included between the molded resin layer (11) and the polarization reflection plate (3).  Sekiguchi further teaches using two high RE retardation films. Watano-Sekiguchi combination fails to specifically disclose a second high-Re retardation film is further included between the molded resin layer and the polarization reflection plate.  However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention an adhesive layer or a thermoplastic welding layer is included between the second high-Re retardation film and the molded resin layer, since Watano teaches using an optical adhesive to stack the layer together. Additionally, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	
Regarding claim 9, Watano teaches the half mirror according to claim 1, wherein the molded resin layer includes at least one polymer. Watano-Sekiguchi combination fails to specifically disclose the polymer is selected from the group consisting of polycarbonate, poly (meth) acrylate, polyester, and a cycloolefin polymer. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the polymer materials, since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	
Regarding claim 10, Watano et al. further teaches the half mirror according to claim 1, wherein the polarization reflection plate is a circular polarization reflection layer (paragraph 95).
Regarding claim 11, Watano et al further teaches the half mirror according to claim 10, wherein the circular polarization reflection layer includes a cholesteric liquid crystal layer (paragraph 95).
Regarding claim 12, Watano et al further teaches the half mirror according to claim 11, wherein the circular polarization reflection layer includes three or more cholesteric liquid crystal layers (paragraph 95, figure 5 and table 1).
Regarding claim 15, Watano et al teaches the half mirror according to claim 1,
wherein an adhesive layer or a thermoplastic welding layer is included between the
molded resin layer (intermediate layer) and the polarization reflection plate (CLC layers (paragraph 88,168-170, 227).
Regarding claim 16, Watano et al teaches the half mirror according to claim 1, wherein an adhesive layer or a thermoplastic welding layer is included between the first high-Re retardation film (retarder) and the molded resin layer (intermediate layer).
Regarding claim 17, Watano teaches a half mirror with a display on the forward side of the glass or plastic, and the half mirror display can also receive images from the opposite side (external scene) of the mirror.  Sekiguchi teaches an image display (liquid crystal), wherein the observation surface, the molded resin layer, the polarization reflection plate, and the image display device are disposed in this order (see figure 1). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since the half mirror design of Watano can receive image light from both sides and the claimed order of layers is known in the art. 

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watano et al (20160091756) in view of Sekiguchi et al (US20160048057), further in view Anzai (US20160048057).
 Regarding claim 18, Watano et al teaches image display device emits polarized light to form an image (paragraphs 176-177). Sekiguchi et al further disclose an image display device has a backlight which provides a continuous emission spectrum (paragraph 67). However, Watano-Sekiguchi combination fails to specifically disclose a slow axis of the first high-Re retardation film forms an angle of 30° to 60° with a polarization direction of the linearly polarized light.
 	In the same field of endeavor, Anzai teaches a mirror with an image display function comprising: the half mirror (see abstract); and an image display device (liquid crystal –paragraph 9), wherein the observation surface, the molded resin layer, the polarization reflection plate, and the image display device are disposed in this order (paragraph 9, 32, 39 and 123) and  wherein the image display device emits linearly polarized light to form an image (paragraph 36 and 39), the image display device has a backlight which provides a continuous emission spectrum (paragraph 41), and a slow axis of the first high-Re retardation film forms an angle of 30° to 60° with a polarization direction of the linearly polarized light (paragraph 45).  Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature to provide a good mirror display with good inverse dispersibility of phase difference, as taught by Anzai.
Regarding claim 19, Sekiguchi further teaches the mirror with an image display function according to claim 18, wherein the image display device is a liquid crystal display device (22), and the backlight is a white LED (paragraph 26 and 67). Anzai et al teaches the mirror with an image display function according to claim 18, wherein the image display device is a liquid crystal display device (paragraph 40), a white LED (Paragraph 41). The inclusion of white LED as backlight source would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention, since it provides a quality known light source and would provide good illumination for the display. 

Claim 1, 10, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anzai et al (WO2016088708 as translated by US20170261666) in view of Sekiguchi et al (US20160048057).
Regarding claim 1, Anzai et al teaches a half mirror (abstract) comprising in order:
an observation surface (viewing surface); 
a molded resin layer (adhesive or glass/plastic plate); and 
a polarization reflection plate (CLC/ RGB- layers),
wherein at least one high-Re retardation film (paragraph 43 ) is included between the observation surface (viewing surface) and the polarization reflection plate (CLC/RGB), and a total front phase difference of the high-Re retardation film (retarder) is 3,000 nm or greater (112.5-160 nm), and
a first high-Re retardation film (retarder) is included as the high-Re retardation film between the observation surface (viewing surface) and the molded resin layer (adhesive layer).
Anzai et al. fails to specifically disclose high-Re retardation film is included between the observation surface (viewing surface) and the polarization reflection plate and  has a total front phase difference of the high-Re retardation film is 3,000 nm or greater. 
	To display an image using a LCD display with high Re-retardation film, Sekiguchi teaches a display with reflective polarizers comprising in order: an observation surface (viewing side or 15); a molded resin layer (11 or 1; paragraphs 
Regarding claim 10, Anzai et al. further teaches the half mirror according to claim 1, wherein the polarization reflection plate is a circular polarization reflection layer (paragraph32).
Regarding claim 13, Anzai et al teaches the half mirror according to claim 10, further comprising:
a 1/4 wavelength plate (paragraph 43),
wherein the molded resin layer, the polarization reflection plate (CLC layers), and the 1/4 wavelength plate (paragraph 32) are included in this order.
Regarding claim 14, the half mirror according to claim 13,
wherein the polarization reflection plate and the 1/4 wavelength plate are in direct contact with each other (paragraph 32).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH